Exhibit 10.1

FIRST AMENDMENT TO
AGREEMENT AND PLAN OF MERGER


This FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER (this “Amendment”), is made
as of AUGUST 30, 2013, by and among SPHERIX INCORPORATED, a Delaware corporation
(“Parent”); NUTA TECHNOLOGY CORP., a Virginia corporation and wholly-owned
subsidiary of Parent (“Buyer”); NORTH SOUTH HOLDINGS INC., a Delaware
corporation (the “Company”); and the undersigned shareholders of the Company as
holders of all of the capital stock of the Company (collectively, the
“Stockholders”).  Parent, Buyer, Company and the Stockholders are each
a “Party” and together are “Parties” to this Amendment.  Capitalized terms used
but not otherwise defined herein shall have the meanings ascribed to them in the
Merger Agreement (defined below).


RECITALS


WHEREAS, the Parent, the Buyer, the Company and the holders of all of the
capital stock of the Company on the date of the Merger Agreement entered into
that certain Agreement and Plan of Merger, dated as of April 2, 2013 (the
“Merger Agreement”), pursuant to which the Company will merge with and into the
Buyer, with Buyer surviving such merger, upon the terms and subject to the
conditions set forth in the Merger Agreement; and 


WHEREAS, the Parties wish to amend the Merger Agreement in the manner set forth
herein.


NOW THEREFORE, in consideration of the respective covenants and promises
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereto agree as follows,
intending to be legally bound hereby:


1. Section 2.5 of the Merger Agreement is hereby deleted in its entirety and
replaced with the following:


 2.5  Conversion of Shares
 
       At the Effective Time, by virtue of the Merger (and without any action on
the part of Buyer or the Company) (i) the shares of Common Stock (each, a
“Common Share” and, collectively, the “Common Shares”) issued and outstanding
immediately prior to the Effective Time shall, collectively, be converted into
the right to receive the Common Consideration and (ii) the shares of Preferred
Stock (each a “PreferredShare”, collectively, the “PreferredShares” and,
together with the Common Shares, the “Shares”) issued and outstanding
immediately prior to the Effective Time shall, collectively, be converted into
the right to receive the Preferred Consideration.  The “CommonConsideration” is
the aggregate consideration consisting of 1,203,153 shares of Parent’s common
stock, par value $0.0001 per share.  The “PreferredConsideration” (together with
the Common Consideration, the “Merger Consideration”) is the aggregate
consideration consisting of 1,379,685 shares of Parent’s newly designated Series
D Convertible Preferred Stock (the “Series D Preferred Stock”), the terms of
which are set forth in a certificate of designation to be filed by the Parent
with the Secretary of State of the State of Delaware substantially in the form
of Exhibit E annexed hereto the (“Series DCertificate of Designation”).   As
further set forth in the Series D Certificate of Designation, at no time may
shares of Parent’s Series D Preferred Stock be converted if the number of shares
of Parent common stock to be issued pursuant to such conversion would exceed,
when aggregated with all other shares of Parent common stock owned by such
holder at such time, the number of shares of Parent’s common stock which would
result in such holder beneficially owning more than 4.99% or, in accordance with
the terms of the Series D Certificate of Designation, 9.99% of all of the
Parent’s issued and outstanding common stock at such time.


 
-1-

--------------------------------------------------------------------------------

 
 
2.  
Section 2.7 of the Merger Agreement is hereby deleted in its entirety and
replaced with the following:

 
2.7  
Delivery of Merger Consideration; Escrow, Lockup



At the Effective Time, in accordance with the terms of an escrow agreement (the
“Escrow Agreement”), substantially in the form of Exhibit F annexed hereto,
Parent shall deliver (i) to the Escrow Agent, Merger Consideration consisting of
ten percent (10%) of the total number of shares of capital stock of the Company
constituting the Merger Consideration in Common Stock (555,072 Common Shares)
and Series D Preferred Stock (94,493 Preferred Shares) (the “Escrow Shares”);
and (ii) to the Stockholders, the remaining Merger Consideration allocated
between Common Consideration and Preferred Consideration at the Parent’s
discretion to provide each Stockholder, on an as converted basis, ninety percent
(90%) of its pro rata share of the Merger Consideration (the “Non-Escrow
Shares”).  The Escrow Shares shall be available to secure any claims that may
arise with respect to the representations, warranties, covenants or
indemnification obligations of the Stockholders pursuant to this Agreement
during the escrow period (“Escrow Period”) of twelve (12) months following the
Closing Date.  In no event shall the indemnification obligations of the
Stockholders under this Agreement exceed the Escrow Shares. The Escrow Shares
shall not be available for sale, transfer or other disposition by the
Stockholders during the Escrow Period


3.  
Section 2.11 of the Merger Agreement is hereby deleted in its entirety and
replaced with the following:



2.11  The Closing
 
      Upon the terms and subject to the conditions of this Agreement, the
transactions contemplated by this Agreement shall take place at a closing (the
“Closing”) to be held at the offices of Sichenzia Ross Friedman Ference LLP, or
at such other place or at such other time or on such other date as the
Stockholders and Parent may mutually agree upon in writing, provided that all
conditions to closing have been satisfied and closing deliveries required of the
parties in this Article II have been delivered (the day on which the Closing
takes place being the “Closing Date”).  The Closing may, with the consent of all
parties, take place by delivering an exchange of documents by facsimile
transmission or electronic mail with originals to follow by overnight mail
service courier.


3. Section 3.2(a) of the Merger Agreement is hereby deleted in its entirety and
replaced with the following:


3.2  Capitalization.
 
(a) The authorized capital stock of the Company consists of 75,000 shares of
Common Stock and 1,000 shares of Preferred Stock.  As of the Effective Date, (i)
5,212.7233 shares of Common Stock are issued and outstanding and (ii) 597.7628
shares of Preferred Stock are issued and outstanding and convertible into an
aggregate of 59,776.2767 shares of Common Stock.


4.  Schedule 5.2 of the Merger Agreement is hereby deleted in its entirety and
replaced with Revised Schedule 5.2 annexed hereto.


5. Article VI of the Merger Agreement is hereby amended to add the following
paragraph as subsection 6.10:

 
6.10  Securities Laws Disclosure. The Parent shall, within the time period
proscribed by the Exchange Act after the Closing Date, file a Current Report on
Form 8-K (The “Form 8-K”) with the SEC, disclosing the Closing and the
consummation of the Merger, including any required exhibits thereto (other than
exhibits that have already been filed with the SEC).  From and after the
issuance of such Form 8-K, the Parent shall have publicly disclosed all
material, non-public information delivered to any of the Stockholders, or any of
their respective officers, directors, employees or agents.


 
-2-

--------------------------------------------------------------------------------

 
 
6. Except as otherwise provided herein, the Merger Agreement and all exhibits
and schedules thereto shall remain in full force and effect.


7. This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute one and the same Amendment.








[Signatures appear on following page.]

 
-3-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.


PARENT:


SPHERIX INCORPORATED


By:                                                           
Name:                 
Title:                 






BUYER:


NUTA TECHNOLOGY CORP.


By:                                                           
Name:
Title:






COMPANY:


NORTH SOUTH HOLDINGS INC.


By:                                                           
Name:
Title:           

 
[Signature page to First Amendment to Agreement and Plan of Merger]

 
-4-

--------------------------------------------------------------------------------

 
 
STOCKHOLDERS:

 
By:                                                           
Name:

 


By:                                                           
Name:
Title:


 


By:                                                           
Name:
Title:

 


By:                                                           
Name:
Title:

 


By:                                                           
Name:
Title:





[Signature page to First Amendment to Agreement and Plan of Merger]